Citation Nr: 1819805	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-20 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the neck, to include as secondary to the service-connected myasthenia gravis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1982 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Houston, Texas.


FINDING OF FACT

The evidence of record favors a finding that the Veteran's degenerative arthritis of the neck was caused or aggravated by his service-connected myasthenia gravis.


CONCLUSION OF LAW

The criteria for the establishment of service connection of degenerative arthritis of the neck have been met on a secondary basis.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran was diagnosed with degenerative arthritis of the neck in 2007.  See November 2010 VA Contract Examination Report.  The medical evidence of record further indicates that the onset of the Veteran's service-connected myasthenia gravis occurred in 1999.  See October 2017 Disability Benefits Questionnaire.

In August 2014, the Veteran submitted a medical opinion letter from Dr. W. C., who had treated him at the San Antonio Military Medical Center Neurology Clinic since 2011.  Dr. W. C. essentially stated that the Veteran's degenerative arthritis was related to his service-connected myasthenia gravis.  She reasoned that myasthenia gravis was known to affect certain muscular groups, mainly the neck.  

Arguably against the Veteran's claim are two VA medical opinions obtained in November 2010 and November 2017.  Both examiners concluded that they could not render an opinion without resorting to mere speculation.  The Court held in Jones v. Shinseki that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  Jones, 23 Vet. App. 382, 390-92 (2010).  As both examiners failed to provide a sufficient reason for their speculative conclusions, the Board finds both opinions to be inadequate. 

The Board is persuaded by the above-referenced August 2014 medical opinion letter, which indicates that myasthenia gravis is known to affect the neck and finds it to be the only probative medical opinion of record.  Thus, the evidence demonstrates that the Veteran's degenerative arthritis of the neck was at least as likely as not caused or aggravated by his service-connected myasthenia gravis.  The benefit sought on appeal is granted.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 


ORDER

Entitlement to service connection for degenerative arthritis of the neck, to include as secondary to the service-connected myasthenia gravis, is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


